DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 11/15/2021 was entered and made of record.  Claims 2, 8, 10, 16, 18 and 20.  Claims 1-21 remain pending.
Response to Arguments
Regarding to claims 1-21 restriction, Applicant’s argued on page 14 “In support of the election requirement, the office action states that "[t]here is a search and/or examination burden for the patentably distinct species . . . because . . . [t]he species . . . have acquired a separate status in the art . . . [or] require a different field of search." Applicant traverses this statement because whether or not the mobile platform carries a single scanner or first and second scanners should not require different fields of search which would be burdensome because   the  sensor  data processing   techniques employed in Species I and II are the same. In addition, the office action fails to identify specific classes or sub-classes, so there is no support for the assertion that different fields of search will be required.  In view of the foregoing, Applicant requests that the election requirement be withdrawn with respect to Species I and II and that claims 8-12 and 18-20 be examined along with elected claims 1-7 and 13-17”.
Applicant’s arguments have been fully considered and they are persuasive, Examiner withdraws the restriction between with respect to Species I and II.  Claims 8-12 and 18-20 will be examined along with claims 1-7 and 13-17.  Examiner maintains the restriction related to Specie III e.g. claim 21.  Claim 21 will be withdrawn from the consideration.
Election/Restrictions
Applicant's election of  Specie I in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claim 21 directed to a specie non-elected without traverse.  Accordingly, claim 21 has been cancelled.
EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 - (h) computing a pixel position difference between the respective positions of [[a]]the common feature point in the first and second scan images;
Claim 8  - (j) computing a pixel position difference between the respective positions of [[a]]the common feature point in the first and second scan images;
Claim 13 - (h) computing a pixel position difference between the respective positions of [[a]]the common feature point in the first and second scan images;
Claim 18 - (i) computing a pixel position difference between the respective positions of [[a]]the common feature point in the first and second scan images;
Claim 21 status should be changed from (Original) to (Withdrawn).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 and 02/01/2021 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
US 2015/0130928 -  Maynard teaches a method for tracking a location of a scanner, the method comprising (Abstract): (a) translating a scanner having a one-dimensional sensor array across a surface of a target object in an X direction at a known speed from a first X position to second, third and fourth X positions in succession (Fig.1, 3A-B; ¶0027); (b) acquiring successive sets of sensor data at a known capture rate as the scanner translates in the X direction; (¶0029) (d) constructing a first scan image from a first sequence of scan strips converted from sensor data acquired during movement of the one-dimensional sensor array from the first X position to the third X position; (Fig.8 item 804; ¶0055) (e) constructing a second scan image from a second sequence of scan strips converted from sensor data acquired during movement of the one-dimensional sensor array from the second X position to the fourth X position; (Fig.8 item 810; ¶0055) (f) finding feature points in the first and second scan images; (g) determining which feature points found in step (f) are common feature points in the first and second scan images; (Fig..8 item 810; ¶0055).
US 2015/0369909 – Lasser teaches a method for tracking a location of a scanner, the method comprising: (Abstract) (a) translating a scanner having a one-dimensional sensor array across a surface of a target object in an X direction at a known speed from a first X position to ¶0055) (b) acquiring successive sets of sensor data at a known capture rate as the scanner translates in the X direction; (¶0055) (d) constructing a first scan image from a first sequence of scan strips converted from sensor data acquired during movement of the one-dimensional sensor array from the first X position to the third X position; (¶0056) (e) constructing a second scan image from a second sequence of scan strips converted from sensor data acquired during movement of the one-dimensional sensor array from the second X position to the fourth X position; (Fig. 6, ¶0059)
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 1, the prior art does not teach or suggest the claimed invention having “(h) computing a pixel position difference between the respective positions of a common feature point in the first and second scan images; and (i) computing a scanner displacement by multiplying the pixel position difference computed in step (h) times a scaling factor representing a distance traveled by the scanner per scan strip”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-7, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claims 8, the prior art does not teach or suggest the claimed invention having “(j) computing a pixel position difference between the respective positions of a common feature point in the first and second scan images; and (k) computing a scanner displacement by multiplying the pixel position difference computed in step (j) times a scaling factor representing a distance traveled by the first and second scanners per scan strip”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 9-12, the claims have been found allowable due to their dependencies to claim 8 above.
Regarding claims 13, the prior art does not teach or suggest the claimed invention having “(h) computing a pixel position difference between the respective positions of a common feature point in the first and second scan images; and (i) computing a scanner displacement by multiplying the pixel position difference computed in step (h) times a scaling factor representing a distance traveled by the scanner per scan strip”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 14-17, the claims have been found allowable due to their dependencies to claim 13 above.
Regarding claims 18, the prior art does not teach or suggest the claimed invention having “(i) computing a pixel position difference between the respective positions of a common feature point in the first and second scan images; and (j) computing a scanner displacement by multiplying the pixel position difference computed in step (i) times a scaling factor representing a distance traveled by the scanner per scan strip”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 19-20, the claims have been found allowable due to their dependencies to claim 18 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862